IN THE SUPREME COURT OF THE STATE OF NEVADA


                       KEAIR JAMAL BOYD, A/K/A BRIAN                            No. 81195
                       AUSIE BRANDON,                                            Fer-
                       Appellant,
                                                                                 V
                                                                                 t‘;.•
                                                                                 1,6A-
                                                                                         MED
                       VS.                                                          -

                       THE STATE OF NEVADA,                                      Ow—     JAN 3 2022
                       Respondent.                                                             A. BROWN
                                                                                              PRO& URT
                                                                                   BY
                                                ORDER OF AFFIRMANCE                      DEPUTY CLERK



                                   This is an appeal from a judgment of conviction, pursuant to a
                       jury verdict, of first-degree kidnapping, sex trafficking, extortion, and three
                       counts of sexual assault. Eighth Judicial District Court, Clark County;
                       Carolyn Ellsworth, Judge.
                                   A jury found appellant Keair Jamal Boyd guilty of the above-
                       referenced crimes, after which the district court sentenced Boyd to an
                       aggregate sentence of life imprisonment with parole eligibility after 256
                       months. On appeal, Boyd challenges several evidentiary decisions, jury
                       instructions. and the sufficiency of evidence to support the first-degree
                       kidnapping conviction. We address each of his arguments in turn.
                       Evidentiary rulings
                             Expert testimony
                                   Boyd argues that the district court erred by allowing Sergeant
                       Richard Leung to testify as an expert about the pimp-prostitute relationship
                       because the subject matter fell within the jury's knowledge and Leung's
                       testimony "unfairly bolstered" the victim-B.W.'s credibility. Boyd also
                       contends that the testimony's prejudicial effect "far outweighecr its

                       probative value.
                                   Boyd acknowledges that we review his claim for plain error, or
                       an "unmistakable" error based on "casual inspection of the record," because
    SUPREME COURT
          OF
        NEVADA


   WI I 947A as4r0r,                                                                                    o
                                                                ,
teititita..i4Zs;R.
                •J
                   he failed to object to the expert testiniony below. Garner v. State, 116 Nev.
                   770, 783, 6 P.3d 1013, 1022 (2000). overruled in part on other grounds by
                   Sharma v. State, 118 Nev. 648, 655, 56 P.3d 868, 872 (2002). NRS 50.275
                   allows an expert witness to "testify to matters within the scope of the
                   witness's "scientific, technical or other specialized knowledge if such
                   knowledge "assist[s] the trier of fact to understand the evidence or to
                   determine a fact in issue." A qualified expert assists the jury only if he or
                   she provides relevant testimony, Higgs v. State, 126 Nev. 1, 19, 222 P.3d
                   648, 660 (2010), that "helps educate lay jurors on specific areas of
                   expertise . . . . [not] within the jury's province," Shannon v. State, 105 Nev.
                   782. 787, 783 P.2d 942, 945 (1989); see also NRS 48.015 (defining relevant
                   evidence). We have previously said that testimony on pimp-prostitution
                   culture and argot may constitute admissible expert testimony, see, e.g., Ford
                   v. State, 127 Nev. 608, 625 n.9, 262 P.3d 1123, 1134 n.9 (2011), and here,
                   we conclude that Leung offered relevant testimony that assisted the jury to
                   determine whether Boyd's behavior and communications conformed to that
                   of a pimp.
                                The testimony assisted the jury to understand the pimp-
                   prostitute relationship and the terms commonly used by pimps and
                   prostitutes to which the public may ascribe different meanings. Because
                   this testimony tended to prove that Boyd was a pimp, the testimony was
                   relevant. Further, contrary to Boyd's contention, B.W. did not offer
                   "unambiguoue testimony that obviated the need for Leung's expert
                   testimony. Instead, the expert testimony helped the jury to understand her
                   testimony. For example, B.W. testified that Boyd paid for her manicures
                   and clothes; Leung's testimony helped educate the jury that pimps pay for
                   beauty maintenance and clothes to ensure prostitutes look presentable for

SUPREME COURT
      OF
    NEVADA
                                                          2
(0) 1947A 401:1D


                                                                                       :
                dates. Neither did Leung vouch for B.W., credit her allegations of abuse, or
                bolster her credibility. He did not testify about the facts of the case, the
                relationship between B.W. and Boyd, or the truthfulness of B.W.'s
                testimony. To the contrary, he reiterated that he knew nothing about the
                Boyd investigation. While Leung's testimony may have confirmed, or gave
                credence to, parts of B.W.'s account, it did not infringe on the jury's province
                to determine the facts and the culpability of the defendant. See Townsend
                v. State, 103 Nev. 113, 119, 734 P.2d 705, 709 (1987) (observing that experts
                may "characterize their findings, observationsL] and conclusions within the
                framework of their field of expertise, irrespective of the corroborative or
                refutative effecr).
                            We also reject Boyd's contention that Leung's testimony
                presented an "exciting," prejudicial "summary" of the pimp-prostitute
                relationship and culture. Leung's explanations generalized the pimp-
                prostitute relationship. Indeed, some of Leung's testimony could be
                corroborative of Boyd's defense theory that the relationship was consensual.
                Even to the extent the testimony created a risk of prejudice, any risk did
                not substantially outweigh its probative value to explain to the jury how the
                pimp-prostitute relationship operates. NRS 48.035(1) (providing that
                relevant evidence is excluded where the "probative value is substantially
                outweighed by the danger of unfair prejudice, of confusion of the issues or
                of misleading the jury"). Moreover, Boyd refuted the testimony with his
                own testimony that he had a consensual relationship with B.W. and that
                the rap culture in which he was involved imbued his communications with
                B.W. Thus, we conclude that the district court did not abuse its discretion,
                let alone commit plain error, in admitting Leung's expert testimony.
                      Abortion evidence

SUPREME COURT
        OF
     NEVADA
                                                          3
10) 1947A

                                                  . . .
                                  Boyd argues that the district court's refusal to admit evidence
                      that B.W. obtained an abortion, for which he paid, hindered his ability to
                      present his theory of defense that the two maintained a consensual
                      relationship, and thus, infringed on his constitutional right to a fair trial.
                      Reviewing for an abuse of discretion, Mclellan v. State, 124 Nev. 263, 267,
                      182 P.3d 106, 109 (2008), we conclude that the district court's decision to
                      preclude the mention of abortion did not thwart Boyd's ability to present a
                      full and meaningful defense. Even though the jury did not hear the exact
                      nature of the procedure, it heard that B.W. received "a medical procedure,"
                      as well as almost all of the surrounding details, including that Boyd
                      accompanied B.W. to the procedure, paid for the procedure, and cared for
                      her after the procedure. Thus, the record supports that the district court
                      otherwise gave Boyd a meaningful opportunity to present his theory of
                      defense about their consensual relationship. The precise nature of the
                      procedure does not tend to prove any fact of consequence to the State's
                      charges or Boyd's defense of a consensual relationship. See NRS 48.015
                      (defining "relevant evidence). By contrast, abortion is a politically and
                      emotionally charged issue that presented a significant risk for its mention
                      to distract jurors from the issues or to prejudice jurors. Thus, even if we
                      deemed the nature of the procedure relevant, its prejudicial effect
                      substantially outweighed its probative value. See NRS 48.035(1) (providing
                      grounds for exclusion of relevant evidence). Accordingly, the district court




                            'Although Boyd claims that the district court hindered his theory of
                      defense by limiting his ability to ask about B.W.'s use of a false name when
                      she obtained the abortion, the district court permitted him to ask about her
                      use of a false name on cross-examination. He never did. Regardless, the
                      jury heard about several other occasions on which B.W. used a false name.
SUPREME COURT
     OF
   NEVADA
                                                            4
(0) I947A 490

                                                                                                  • ,;.1.• •
                V7.
acted within its discretion when it excluded the mention of B.W.'s abortion,
as opposed to her medical procedure.
Jury instructions
             While we review Boyd's challenges to the contents of jury
instructions de novo, we review Boyd's challenges to the decisions to give or
refuse to give certain instructions for abuses of discretion. Nay v. State, 123
Nev. 326, 330, 167 P.3d 430, 433 (2007). We do not reverse a judgment
based on an erroneous instruction if the error did not affect the outcome.
See Wegner v. State, 116 Nev. 1149, 1155, 14 P.3d 25, 30 (2000), overruled
on other grounds by Rosas v. State, 122 Nev. 1258, 1269, 147 P.3d 1101,
1109 (2006).
      Submitted jury instructions
             Boyd challenges the contents of four instructions given by
district court: (1) the reasonable-doubt instruction; (2) the equal-and-exact-
justice instruction; (3) the charges instruction; and (4) the specific-intent
instruction. The first three instructions, he says, minimized the States
burden of proof and allowed the jury to ignore the presumption of innocence.
The last instruction, Boyd alleges, misstated the law on specific intent for
first-degree kidnapping.
             Reasonable-doubt and equal-and-exact-justice instructions
             Boyd argues that the language in the reasonable-doubt
instruction invited the jury to "inflate [ ] the constitutional standard of doubt
necessary for acquittar and to convict "based on a lesser standard of proof
than the [C]onstitution requires." In a similar vein, he contends that the
so-called "equal and exact justice instruction minimized the States burden
of proof and created a potential for the jury to reject the presumption of




                                        5


                          •
                          innocence.2 Both of these arguments are -foreclosed by our precedent, e.g..
                          Johnson v. State, 118 Nev. 787, 806, 59 P.3d 450, 462 (2002) (declining to
                          reconsider constitutionality of reasonable-doubt instruction based on
                          purported lack of "meaningful principles or standards to guide the jury in
                          evaluating the evidence where the district court also instructed the jury on
                          presumption of innocence and burden of proof), overruled on other grounds
                          by Nunnery v. State, 127 Nev. 749, 772, 263 P.3d 235, 250-51 (2011);
                          Leonard v. State, 114 Nev. 1196, 1209, 969 P.2d 288, 296 (1998) (explaining
                          that the equal-and-exact-justice instruction "does not concern the
                          presumption of innocence or burden of proof," and thereby, does not
                          minimize either when the district court otherwise instructs the jury on
                          those principles), or by the Legislature, see NRS 175.211 (defining
                          reasonable doubt and prohibiting courts from giving any "other definition").
                          Additionally, we have reasoned that accompanying instructions on the
                          presumption of innocence and the burden of proof, as the district court



                                2A1though    the State contends that Boyd never objected to the equal-
                          and-exact-justice instruction, it does not provide a citation to the record in
                          support. The jury instructions were apparently settled off the record, and
                          the court and the parties failed to provide a summary of that discussion for
                          the record. Accordingly, while we give Boyd the benefit of the doubt here,
                          we again urge district courts and parties to memorialize on the record all
                          objections to jury instructions and the court's resolution thereof. Cf. Daniel
                          v. State, 119 Nev. 498, 508, 78 P.3d 890, 897 (2003) (stating, in the context
                          of a capital case, that "while potential jury instructions can be discussed off
                          the record preliminarily, the instructions must be settled on the record with
                          each party given the opportunity to state its objection to any instruction and
                          explain any requested instruction"); Carson Ready Mix, Inc. v. First Nat.
                          Bank of Nev., 97 Nev. 474, 477, 635 P.2d 276, 278 (1981) (recognizing "the
                          problem ... the practice of holding conferences regarding instructions in
                          judges chambers and off the record," and urging parties to conduct
                          "conferences regarding instructions ... on the record in light of NRCP 51).

SUPREME COURT
        OF
     NEVADA
                                                                6
CO) 1947A    440m

                    I'1                                                 4.4a               ,.-iiia..:e&,6a,...:411;44, V-
                         provided here, eliminate any "likelihoo& that the jury applied the
                         instructions in an unconstitutional manner. See Bollinger v. State, 111 Nev.
                         1110, 1115, 901 P.2d 671, 674, 676 (1995) (stating that the court does not
                         reverse for an erroneous jury instruction unless "a reasonable likelihood
                         [exists] that the jury.. . . applliedr the instruction in an unconstitutional
                         manner (quoting Victor v. Nebraska, 511 U.S. 1, 6, (1994))). Accordingly,
                         the district court did not abuse its discretion in giving the reasonable-doubt
                         and equal-and-exact-justice instructions.3
                                      Charges instruction
                                     The charges instruction listed the six counts brought by the
                         State, and told the jury, in relevant part, that "[i]t is the duty of the jury to
                         apply the rules of law contained in these instructions to the facts of the case
                         and determine whether or not the Defendant is guilty of one or more of the
                         offenses charged." Boyd alleges that the quoted language "minimized the
                         State's burden of proof and "misstate[d] the jury's role because it failed to
                         focus on the jury's duty to determine whether the State met its burden to
                         prove guilt beyond a reasonable doubt.
                                     While we have not specifically addressed the validity of an
                         instruction's emphasis on the jury's role to determine guilt, as opposed to
                         the jury's role to decide whether the State proved guilt beyond a reasonable
                         doubt, we have concluded in a different context that no error occurred where
                         the district court instructed the jury "to determine the guilt or innocence of
                         the defendant," not the culpability of anyone else. Cf. Guy v. State, 108 Nev.


                               3While  Boyd acknowledges this precedent, he invites us to revisit it.
                         We decline to do so as he cites no authority or justification to reconsider our
                         precedent. See Maresca v. Stctte, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987)
                         (declining to address arguments where a party failed "to present relevant
                         authority and cogent argument").
SUPREME COURT
     OF
     NEVADA
                                                                7
(0) 1947A   .110..
                     •
                                            t
770, 778, 839 P.2d 578, 583 (1992). Additionally, we have rejected
challenges to jury instructions on analogous grounds where the district
court otherwise properly instructed the jury on the principles of burden of
proof and presumption of innocence. E.g., Johnson, 118 Nev. at 806, 59 P.3d
at 462 (rejecting argument that the reasonable-doubt instruction minimized
the burden of proof, and noting the other instructions "on the presumption
of innocence and the State's burden of proof").
            The charges instruction accurately stated the jury's role,
despite that it did not also state that guilt requires the State to offer proof
beyond a reasonable doubt. Also, the district court provided two separate
instructions, one on Boyd's presumption of innocence, and the other on the
States burden. Accordingly, the district court did not abuse its discretion
in including the objected-to language in the charges instruction.
            Specific-intent instruction
            Boyd objected to the specific-intent instruction on the first-
degree kidnapping charge, arguing that it gave a "vague definition of
specific intent and failed to tell the jury that Boyd needed to "knowingly
detain[ ] [B.W.] with the "specific intent to hold or detain B.W. for the
purpose of committing extortion." He also argues that the instruction
permitted the jury to determine guilt based on any purpose for which Boyd
held B.W. so long as the evidence supported it, despite that the State's
amended information listed only extortion as the purpose for which Boyd
held B.W. Boyd contends that his proposed language would have corrected
the alleged errors: "To establish specific intent, the State must prove,
beyond a reasonable doubt, that Mr. Boyd knowingly detained [B.W.] with
the intent to commit extortion and purposely intended to kidnap her."
            A conviction for kidnapping stands if either (1) the defendant
"willfully seizes, confines, inveigles, entices, decoys, abducts, conceals,

                                          8

                                      •
                    kidnaps or carries away a person by any means whatsoever with the intent
                    to hold or detain" the person for the purpose of committing extortion; or (2)
                    the defendant "holds or detaine a person for the purpose of committing
                    extortion. NRS 200.310(1). Thus, subsection (1) of NRS 200.310 contains
                    two specific-intent elements: (1) the specific intent to hold or detain another,
                    along with (2) the specific "intent to commit [the] predicate offense of
                    extortion. Lofthouse v. State, 136 Nev. 378, 380-81, 467 P.3d 609, 612 (2020)
                    (observing that first-degree kidnapping requires the intent to commit the
                    predicate offense and analyzing what constitutes an "unlawful act" under
                    the list of predicate offenses).
                                 We conclude that the specific-intent instruction given,
                    particularly viewed in context with the other instructions on first-degree
                    kidnapping, was not erroneous. First, the specific-intent instruction
                    provided that the State must prove that Boyd "knowingly" committed the
                    kidnapping, and Boyd "specifically intended to commit extortion." Thus,
                    the instruction informs the jury that an intent to commit the act, i.e., an
                    intent to hold or detain B.W., does not suffice to establish first-degree
                    kidnapping. The jury also needed to find that Boyd acted with the
                    additional intent to commit extortion. Thus, the instruction accurately
                    stated the requirement that an actor possess the specific intent to commit
                    the predicate offense of extortion to commit first-degree kidnapping.
                    Second, contrary to Boyd's argument, the specific-intent instruction did not
                    invite the jury to convict based on other purposes not alleged in the charging
                    document. It simply informed the jury of its role to decide what purpose
                    Boyd harbored when he intended to hold B.W. See Ford, 127 Nev. at 621,
                    262 P.3d at 1132 (stating that the jury decides "whether the defendant
                    harbored the prohibited intent").

SuPREPAE Comm
       OF
    NEVADA
                                                           9
(0) 1447A aselyA,

                    •   :   .                              -C..                               ,
                                                                            ...s
                                  Additionally, Boyd's objection to the specific-intent instruction
                     attempts to isolate that instruction from the other instructions on first-
                     degree kidnapping. One of two preceding instructions stated, consistent
                     with NR,S 200.310(1), that a person must "willfully" seize, confine, inveigle,
                     entice, etc., with the intent to hold or detain, for the purpose of committing
                     extortion. The other preceding instruction stated that Boyd did not need to
                     commit the predicate offense of extortion, but rather needed to possess the
                     purpose to commit the predicate offense of extortion, to establish first-
                     degree kidnapping. When viewed in light of these instructions on first-
                     degree kidnapping, the specific-intent instruction does not lead the jury to
                     return a guilty verdict on first-degree kidnapping absent a finding that
                     Boyd possessed the requisite specific intent. See Greene v. State, 113 Nev.
                     157, 167-68, 931 P.2d 54, 61 (1997) (Jury instructions relating to intent
                     must be read together, not disconnectedly, and a single instruction to the
                     jury may not be judged in isolation, but must be viewed in context of the
                     overall charge."), receded from on other grounds by Byford v. State, 116 Nev.
                     215, 235, 994 P.2d 700, 713 (2000); see also Leonard v. State, 117 Nev. 53,
                     66, 17 P.3d 397, 405 (2001) ("A jury is presumed to follow [all] its
                     instructions." (quoting Weeks v. Angelone, 528 U.S. 225, 234 (2000))).
                     Accordingly, the district court's instruction on specific-intent was not
                     erroneous.
                           Proposed jury instructions
                                  Boyd challenges the district court's rejection of his proposed
                     instructions on (1) corroboration, (2) circumstantial evidence, and (3)
                     evidence collection on the basis that these instructions supported his theory
                     of defense. A district court is not required to give an instruction
                     "substantially covered by other instructions." Davis v. State, 130 Nev. 136,
                     145, 321 P.3d 867, 874 (2014) (internal quotation marks omitted) (quoting
SUPREME      Coml.
        OF
     NEVADA
                                                                         10
(0) 1947A    45Dgo

                                                                   •
                                               -1...J.A.14.7^..41&16;ath t.Wit...ata. •   ;is...A/sex. •
                 Runion v. State, 116 Nev. 1.041, 1050, 13 P.3d 52. 58 (2000)). However, it
                 abuses its discretion when it makes an "arbitrary or capricioue decision or
                 "exceeds the bounds of law or reason." Jackson v. State, 117 Nev. 116, 120,
                 17 P.3d 998, 1000 (2001); see also Rose v. State, 127 Nev. 494, 500, 255 P.3d
                 291, 295 (2011) (reviewing refusal to give a proposed jury instruction for an
                 abuse of discretion). Although the district court is required to give the
                 accused's jury instruction on his or her "theory of the case as disclosed by
                 the evidence," regardless of its strength, Crawford v. State, 121 Nev. 744,
                 751, 121 P.3d 582, 586 (2005) (internal quotation marks omitted) (quoting
                 Vallery v. State, 118 Nev. 357, 372, 46 P.3d 66, 76-77 (2002)), it is not
                 obligated to "accept misleading, inaccurate or duplicitous jury instructions,"
                 Carter v. State, 121 Nev. 759, 765, 121 P.3d 592, 596 (2005).
                             Corroboration instruction
                             The corroboration instruction provided that a victim's
                 testimony does not need corroboration to sustain a conviction if the jury
                 believes it beyond a reasonable doubt. Boyd contends that the proposed
                 language, "This does not require you to give the alleged victim's testimony
                 any greater weight . . . . You may still consider the lack of corroborating
                 evidence in determining whether the State has met its burden," was
                 essential to his defense, and thus, the court was required to include it.
                             "This court has repeatedly stated that the uncorroborated
                 testimony of a victim, without more, is sufficient to uphold!' sex-offense
                 related convictions. Gaxiola v. State, 121 Nev. 638, 648, 119 P.3d 1225,
                 1232 (2005). Accordingly, we have approved an instruction similar to the
                 challenged instruction here because it corrects the mistaken belief by juries
                 that "one witness's testimony" does not suffice to establish guilt. Id. at 650,
                 119 P.3d at 1233. Thus, the challenged instruction provided a correct
                 statement of the law. Additionally, the instruction cautioned the jury to
SUPREME COURT
      OF
    NEVADA
                                                       11
(0) 1947A oleo
      rely on the testimony as sufficient for a conviction only insofar as it believed
      the testimony beyond a reasonable doubt, thus permitting the jury to reject
      the testimony as insufficient by itself for a verdict. Also, the witness-
      credibility instruction addressed, to some extent, the concern Boyd raised,
      that the jury can consider lack of corroboration and other external factors
      of a witness's testimony to determine whether the State met its burden. See
      Tanksley v. State, 113 Nev. 844, 849, 944 P.2d 240, 243 (1997) (providing
      that jury instructions must be "taken as a whole). Thus, the district court
      did not abuse its discretion in refusing to include Boyd's proposed language
      because the given instruction reflected an accurate statement of the law,
      and the jury received an instruction on witness credibility that accounted
      for Boyd's concerns.
                  Circumstantial-evidence instructions
                  Boyd requested an instruction that told the jury to base its
     verdict on circumstantial evidence only to the extent that such evidence
      confirmed the theory of the defendant's guilt and was irreconcilable with
      any other rational conclusions. The proposed instruction also told the jury
     to adopt a specific inference of innocence in the event the circumstantial
      evidence yielded two competing, reasonable interpretations. Boyd also
     requested another similar instruction that reminded the jury to adopt a
     specific inference of innocence in the face of two opposing, but reasonable,
     conclusions. He argues that the district court's refusal to give the
     instructions was an abuse of discretion.
                  While it would not have been error to provide Boyd's proposed
     instructions, it also was not error to refuse to provide them. Bails v. State,
      92 Nev. 95, 97, 545 P.2d 1155, 1156 (1976). Even when "all of the evidence
     is circumstantial," we have instead focused on whether the jury received an
     accurate instruction on reasonable doubt. Id. at 97-98, 545 P.2d at 1156.

                                            12

.44d4ri 41‘                                                           •;,
                         Also, we have observed the potential for such instructions on circumstantial
                         evidence to confuse the jury regarding its role to determine the facts from
                         the evidence. Id. at 97, 545 P.2d at 1156. Here, we perceive no abuse of
                         discretion in refusing to give the proposed instructions, given that the jury
                         received a proper instruction on reasonable doubt, and the district court
                         rejected the proposed instructions based on their potential to confuse the
                         jury.
                                     Evidence-collection instructions
                                     Boyd contends that the district court improperly refused to
                         instruct the jury that the State's failure to extract the complete contents of
                         B.W.'s phone established an "irrebuttabl[e] presumption that B.W.
                         "knowing[ly] and voluntary[ily] participated in the alleged acts and that
                         the jury "may considee the State's failure as evidence that B.W. "knowingly
                         and consen[sually] acted. He argues that B.W.'s phone "would have
                         depicted" a consensual relationship, and thus, its contents were material.
                         He also argues that the State's "choice to not download B.W.'s phone
                         information" constituted gross negligence.
                                     When, as here, the State allegedly fails to "gather evidence," we
                         apply a two-part test. See Daniels v. State, 114 Nev. 261, 267-68, 956 P.2d
                         111, 115 (1998). The first part of the test "requires the defense to show that
                         the evidence was 'material, or in other words, created "a reasonable
                         probability that, had the evidence been available to the defense, the result
                         of the proceedings would have been different." Id. at 267, 956 P.2d at 115.
                         If the evidence satisfies materiality, then the second part of the test looks
                         at "whether the failure to gather evidence was the result of mere negligence,
                         gross negligence, or a bad faith attempt to prejudice the defendant's case."
                         Id. A negligent failure to gather evidence allows the defendant to "examine"
                         witnesses about "the investigative deficiencies." Id. By contrast, gross
SUPREME COURT
       OF
     NEVADA
                                                              13
011) 1947A 41:1At.


                     ,
                                         • rEsAie.;
                 negligence "entitle[s] the defendant to an instruction that presumes "the
                 evidence would have been unfavorable to the State." Id. Finally, the States
                 bad faith may warrant a "dismissal of the charges." Id.
                             Boyd's argument for materiality is that B.W.'s phone contained
                 photos of the two of them, which supported his theory of a consensual
                 relationship. Testimony by both Boyd and B.W. already supported the
                 claim that they took photos together, and that those photos depicted a
                 consensual relationship. See Belcher v. State, 136 Nev. 261, 272-73, 464
                 P.3d 1013, 1027 (2020) (concluding that text-message evidence of a dispute
                 between . the defendant and another witness was not material where a
                 witness's testimony had already described the dispute for the jury). While
                 photos here may have showed expressions and provided visuals for how
                 Boyd and B.W. interacted to corroborate what a jury might have perceived
                 as self-interested or incredible testimony from Boyd, he did not describe how
                 many photos existed or what the photos depicted beyond generalities.
                 Additionally, the jury's rejection of Boyd's substantial evidence of the
                 consensual relationship makes it unlikely that the photos would have
                 yielded a different result. Thus, the district court properly determined that
                 the photos were not material.
                             Even if Boyd proved materiality, he did not prove gross
                 negligence. Boyd contends that the State's culpability is evident because
                 the contents of B.W.'s phone rebutted the essence of the charges that she
                 did not voluntarily engage in prostitution. B.W. told police that she never
                 sent Boyd photos, but that Boyd took photos of her, and that she only
                 communicated with Boyd via WhatsApp. She also said that she deleted
                 WhatsApp from her phone sometime after leaving Boyd, which created
                 practical difficulties for the State to extract the deleted data from her phone.

SUPREME COURT
     OF
   NEVADA
                                                       14
(0) 1907A 40,›



                                                 -
                   B.W.'s assertions to police thus gave investigators reason to believe that
                   Boyd's phone, not B.W.'s phone, contained the probative information. Thus,
                   B.W.'s phone did not "so obvious[ly]" contain exculpatory evidence,
                   particularly in the form of photos, such that the failure to collect the photo
                   evidence amounted to gross negligence. Cf. Randolph v. State, 117 Nev.
                   970, 988, 36 P.3d 424, 435 (2001) (concluding "that the potential evidentiary
                   significance of blood evidence "was [not] so obvioue as to constitute gross
                   negligence by investigators' failure "to impound and tese it). We have also
                   said that the selective collection of evidence does not prove even negligence,
                   much less gross negligence. See Johnson v. State, 117 Nev. 153, 167-68, 17
                   P.3d 1008, 1018 (2001). Boyd also failed to show that it was possible for
                   police to collect the data given the limitations of extraction tools. Randolph,
                   117 Nev. at 988, 36 P.3d at 435. Because Boyd failed to show materiality
                   and gross negligence, we conclude that the district court did not abuse its
                   discretion in refusing to give the evidence-collection instructions.
                   Sufficiency of the evidence
                                                 Boyd argues that B.W.'s testimony demonstrates that she
                   moved freely during the four-month period the State alleged the kidnapping
                   occurred such that the evidence does not support his first-degree
                   kidnapping conviction.4 He contends that the State failed to offer sufficient
                   evidence to prove that any kidnapping was not incidental to any extortion
                   because "[n]one of the facte relied on by the State to establish first-degree
                   kidnapping "go beyond what is required to prove [the predicate offense of]


                               4The
                               second amended information alleged that Boyd committed the
                   kidnapping "on or between April 1, 2019 and July 27, 2019." At trial, the
                   State conceded that "on occasion," B.W. was permitted to see her family, but
                   it argued that during the four-month period, "she was never free to go where
                   she wanted to. And when she left, she had to come right back to him."

SUPREME Coum
      OF
    NEVADA
                                                                               15
(0) 1947A   4010

                                         .        • .
                     .....F.«,...asrbtx..1.c.,..v.d.44,114...,,,.e.sk.,"   •
                      extortion." He also asserts that B.W.'s testimony that "she freely traveled"
                      shows that "any potential movement or restraine on Boyd's part did not
                      increase her risk of harm or substantially exceed any risk of danger found
                      in extortion.
                                    We affirm a jury's verdict where "substantial evidence," viewed
                      "in the light most favorable to the prosecution," exists for "any rational trier
                      of fact [to find] . . . the essential elements of the crime beyond a reasonable
                      doubt."     McNair v. State, 108 Nev. 53, 56, 825 P.2d 571, 573 (1992)
                      (emphasis and internal quotation marks omitted) (quoting Jackson v.
                      Virginia, 443 U.S. 307, 319 (1979)). Under NRS 200.310(1), "[a] person who
                      willfully seizes, confines, inveigles, entices, decoys, abducts, conceals,
                      kidnaps or carries away a person by any means whatsoever with the intent
                      to hold or detain, or who holds or detains, the person for . . . the purpose of
                      committing . . . extortion . . . upon or from the person" commits first-degree
                      kidnapping.5 "The statute is broad in its sweep," Wright v. State, 94 Nev.
                      415, 417, 581 P.2d 442, 443 (1978), and it does not necessarily require
                      restraint of, force against, or movement of the victim, see, e.g., Bridges v.
                      State, 116 Nev. 752, 765, 6 P.3d 1000, 1009 (2000) (concluding that
                      sufficient evidence for first-degree kidnapping existed where the defendant
                       used a ruse to lure the victim "for the purpose of killing him"); Hutchins
                      v. State, 110 Nev. 103, 108, 867 P.2d 1136, 1139-40 (1994) (concluding that
                      "the plain language of NRS 200.310(1) does not require asportation"



                            5As  relevant here, the predicate crime of extortion requires that the
                      accused "with the intent to . . . gain any money or other property or.. . . to
                      do or abet or procure any illegal or wrongful act, whether or not the purpose
                      is accomplished, threaten [ ] directly or indirectly" to (1) "injure a person or
                      property"; (2) "expose or impute to any person any deformity or disgrace; oe
                      (3) "expose any secret." NRS 205.320(2), (4), (5).
SUPREME COURT
        OF
     NEVADA
                                                                16
(0) 19-17A


                4.1
                                                    •   ',was
(quoting Clem v. State, 104 Nev. 351, 354, 760 P.2d 103, 105 (1988))),
holding modified on other grounds by Mendoza v. State, 122 Nev. 267, 275-
76, 130 P.3d 176, 181 (2006). Also, the statute does not provide any
demarcation for the length or degree of detainment. See NRS 200.310(1).
The crime is complete when the actor commits the actus reus with the
requisite mental state, regardless of whether the victim thereafter leaves
on his or her own volition. See id. Accordingly, perpetual restraint of the
victim does not constitute a necessary condition to the charge of first-degree
kidnapping.
              NRS 200.310(1) can encompass conduct that also constitutes a
separate offense depending on the circumstances. Wright, 94 Nev. at 417,
581 P.2d at 443 (explaining that "[1]iterally applied, [the
statute] . . encompass[es] . . . ordinary robbery," which carries a lighter
sentence). Thus, when a defendant faces separate charges of kidnapping
and an enumerated offense, as here, we require that the State rely on a
movement not "incidentar to the underlying offense. Id. at 417-18, 581 P.2d
at 443-44. A movement is not incidental where it (1) "serves to substantially
increase the risk of harm to the victim over and above that necessarily
present in an associated offense," (2) "substantially exceeds that required to
complete the associated crime charged," or (3) "stands alone with
independent significance from the underlying charge." Mendoza, 122 Nev.
at 274-75, 130 P.3d at 180-81.
              While B.W. testified that she left Boyd's presence on several
occasions, mostly to visit her family, and thus, Boyd never physically
restrained her, the evidence supports a theory that her movements did not
reflect her free will because she felt compelled to return to Boyd out of fear
for the harm that he would inflict on her and her family. B.W. testified that



                                     17
                  Boyd became so angry when she told him that she did not want to be a
                  prostitute that he threatened via text messages and videos to harm, and
                  even kill, her and her family. After the first time Boyd arranged a
                  prostitution "date," he grabbed her arm and told B.W. that she had no choice
                  but to accompany a stranger to his room. Boyd also forced her to have sex
                  on several occasions, including the morning after they met. He threatened
                  to publish videos of them engaging in sex. He always maintained a close
                  proximity to B.W. when she went on dates with the "tricke or customers.
                  We conclude that a reasonable jury could determine from this evidence that
                  Boyd's threats and violence "kidnapped" B.W. and reflected his intent that
                  she never leave and that he gain money from her prostitution acts.
                              Further, the kidnapping was not incidental to the extortion.
                  While the State relies on the same threats to harm B.W. and expose the sex
                  video to prove the kidnapping and extortion, some of Boyd's behavior
                  exceeded what was necessary to commit extortion. The evidence showed
                  that he tracked the whereabouts of B.W. through various applications. He
                  sent angry messages to B.W. when she did not respond to him quickly
                  enough. After she left him in Oakland, he threatened to shoot her and her
                  mother. He sent videos of himself in the streets looking for her. Those
                  actions exceed the crime of extortion through prostitution, as B.W.
                  described that his behavior made her feel unable to leave Boyd and the
                  forced prostitution situation. Based on these facts, a reasonable jury could
                  conclude that the kidnapping was not incidental to the extortion. Thus, the




SUPREME COURT
      OF
    NEVADA
                                                           18
(0) IS47A oliba



                                               it3e2“1..                               •         fie
                   State presented sufficient evidence for the jury to convict Boyd of first-
                   degree kidnapping.6
                               For the foregoing reasons, we
                              ORDER the judgment of conviction AFFIRMED.



                                                                                     J.
                                                     Cadish


                                                                                 1   J.
                                                     Pickering      '7

                                                                          Mmt,
                                                                                     J.
                                                     Herndon



                   ce:   Hon. Carolyn Ellsworth, District Judge
                         Law Office of Christopher R. Oram
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




                         GBoyd argues that "the numerous errors committed by the district
                   court" require reversal. Because we conclude that the district court
                   committed no errors, Boyd is not entitled to reversal based on cumulative
                   error. Valdez v. State, 124 Nev. 1172, 1195, 196 P.3d 465, 481 (2008).
SUPREME COURT
     OF
    NEVADA
                                                      19
(0) 1947A olals,